Citation Nr: 1300703	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-10 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for herniated nucleus pulposis, claimed as a neck condition. 

2.  Entitlement to service connection for herniated nucleus pulposis, claimed as a back condition. 

3.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the left upper extremity, claimed as numbness of arms as a result of a back/neck injury. 

4.  Entitlement to service connection for CTS of the right upper extremity, claimed as numbness of arms as a result of a back/neck injury. 

5.  Entitlement to service connection for sciatica of the right lower extremity, claimed as pain/numbness of the legs as the result of a back/neck injury. 

6.  Entitlement to service connection for sciatica of the left lower extremity, claimed as pain/numbness of the legs as the result of a back/neck injury. 

7.  Entitlement to service connection for depression, to include as secondary to a mental condition and as secondary to disabilities of the back and neck.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973. 

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran was provided a Videoconference Board hearing in October 2010.  A transcript of the testimony offered at this hearing has been associated with the record. 

In a June 2011 decision, the Board remanded these issues for additional development to include obtaining the Veteran's records from the Social Security Administration (SSA).  These records from the SSA have been obtained and associated with the claims file.  Thus, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Evidence of herniated nucleus pulposis, claimed as a back and neck condition, was not shown in service, nor until many years after service discharge; and no probative and competent evidence has been received which links or relates herniated nucleus pulposis to the Veteran's period of active service.

2.  Evidence of CTS of the bilateral upper extremities, claimed as numbness of arms as a result of a back/neck injury, was not shown in service, nor until many years after service discharge; and no probative and competent evidence has been received which links or relates CTS of the bilateral upper extremities to the Veteran's period of active service.

3.  Evidence of sciatica of the bilateral lower extremities, claimed as pain/numbness of the legs as the result of a back/neck injury, was not shown in service, nor until many years after service discharge; and no probative and competent evidence has been received which links or relates sciatica of the bilateral lower extremities to the Veteran's period of active service.

4.  The preponderance of the evidence weighs against a finding that depression, to include as secondary to a mental condition, was present during active service or within the first post-service year, or is otherwise related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A herniated nucleus pulposis, claimed as a neck condition, was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  A herniated nucleus pulposis, claimed as a back condition, was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

3.  CTS of the left upper extremity, claimed as numbness of arms as a result of a back/neck injury, was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

4.  CTS of the right upper extremity, claimed as numbness of arms as a result of a back/neck injury, was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

5.  Sciatica of the right lower extremity, claimed as pain/numbness of the legs as the result of a back/neck injury, was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

6.  Sciatica of the left lower extremity, claimed as pain/numbness of the legs as the result of a back/neck injury, was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

7.  Depression was not incurred in or aggravated by active military service and is not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In this appeal, the RO provided notice to the Veteran in a November 2007 letter, prior to the date of the issuance of the appealed November 2008 rating decision.  The November 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the result of the RO's development indicates that the Veteran's service treatment records are unavailable.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board concludes, however, that the heightened duty to assist has been met.  Exhaustive attempts were made to obtain the Veteran's service treatment records.  The RO made a formal finding, in February 2009, that the service treatment records could not be obtained and outlined the efforts that had been made to attempt to obtain them.  The Veteran was notified that his service treatment records were unable to be obtained in an August 2008 letter.  The claims file contains all available evidence pertinent to the claim, including the Veteran's VA medical records.  The Board notes that the Veteran indicated in a November 2012 letter that he was treated at the Corozal Mental Hospital in Panama and that all of his records should be with the Department of Defense.  However, the Board notes again that after exhaustive efforts, it had been determined that the Veteran's service treatment records are unavailable.  Thus, all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed disabilities.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no credible evidence that his claimed neck, back, bilateral CTS and bilateral sciatica disabilities manifested in service or were otherwise related to service and there is no credible evidence that his depression is related to service to include as due to a service-connected disability.  Thus remand for VA examinations is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 



Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Similarly, if psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  These presumptions are rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that he has a current depression disability that is related to his service, to include as secondary to neck and back disabilities.  The Veteran also contends that his current claimed neck, back, bilateral CTS and bilateral sciatica disabilities are related to service-connected psychiatric disorder.  When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds however, that service connection for these claimed disabilities is not warranted.

As noted above, the Veteran's service treatment records are regrettably not available for review. 

A.  Neck, Back, Bilateral CTS and Bilateral Sciatica Disabilities

A January 1977 treatment note indicated that the Veteran presented with complaints of low back pain which radiated to his right thigh that began 1 1/2 weeks ago.  On examination, there was no weakness or sensory change.  The diagnosis was possible L3-4 disc syndrome.  An x-ray of the lumbar spine was negative.

In April 1980 the Veteran presented with complaints of rib and low back pain that resulted from him injuring his low back and rib when a tornado overturned his mobile home.

In a February 1986 treatment note, the Veteran reported that he had low back pain for the past 16 years.

An August 1988 treatment note indicated that the Veteran had low back pain for the past 8 years that had worsened in the last 2 months.  The treating physician noted that the Veteran may have injured his back in an April 1980 tornado.  The physician also noted that the Veteran had a negative work up for etiology in service and that the Veteran fell on his mid lumbar spine when his trailer turned over in April 1980 during a tornado.  The Veteran had back pain since this April 1980 incident.

An April 1991 x-ray of the lumbosacral spine revealed straightening of the lumbar lordosis, possibly due to muscle spasm.

In a June 1993 treatment note, the Veteran reported that he had a history of back problems for many years and that a year ago his back condition was aggravated when he was in a motor vehicle accident where he was rear ended by a truck.

An August 2006 private neurology note reported that the Veteran presented with complaints of neck pain, back pain and tingling in his upper and lower extremities.  The Veteran reported that these symptoms began 20-25 years ago from overlifting but had intensified over the years.  The diagnosis was mild CTS and chronic C4, C6 and C7 bilateral radiculopathies.

In an October 2007 note, the private neurologist again reported that the Veteran presented with complaints of diffuse pain throughout his body for the past 25 years "when he was getting out of the military" as he was lifting something and had a sharp pain that shot up his spine.  He was given pills and released and went back to the VA still complaining of these spine pains that eventually went down to both of his legs and his right testicle.  MRIs of the cervical and lumbar spine revealed scattered multilevel degenerative disc disease and stenosis.  The Veteran also had mild bilateral CTS and acute/chronic radiculopathies of the C7, C4/6 and L4-5 bilaterally.

In an October 2007 treatment note from Anesthesia and Pain Management, a physician noted diagnoses of lumbosacral spondylosis without myelopathy, lumbago degeneration of lumbar or lumbosacral intevertebral disc, sacroilitis, cervical spondylosis without myelopathy, degeneration of cervical intervertebral disc and cervicalgia.

The Board finds that there is a current diagnosis of neck, back, bilateral CTS and bilateral sciatica disabilities and the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, the Board notes that there are no clinical findings or diagnoses of record establishing neck, back, bilateral CTS and bilateral sciatica disabilities during service or for several years thereafter.  

The Board notes that the Veteran has a current diagnosis of degenerative disc disease of the lumbar and cervical spine.  However, there is no competent evidence showing that the Veteran had arthritis to a compensable degree within one year from his separation from service or that the Veteran's current back and neck disabilities are related to service.  Notably, the first post-service evidence of a back disability is a January 1977 treatment report reflecting that the Veteran presented with complaints of low back pain with radiation that began 1 1/2 weeks ago.  An x-ray of the lumbar spine in January 1977 was also negative.

The first post-service evidence of a neck, CTS and sciatica disability is an August 2006 private neurology note reported that the Veteran presented with complaints of neck pain, back pain and tingling in his upper and lower extremities.  The Veteran reported that these symptoms began 20-25 years ago from overlifting but had intensified over the years.  

The Board notes that there are no clinical findings or diagnoses of a back disability for over 3 years after his separation from service.  There are also no clinical findings or diagnoses of a neck, bilateral CTS and bilateral sciatica disabilities for over 33 years after his separation from service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board notes that in January 1977 the Veteran reported that his low back pain began 1 1/2 weeks ago.  In April 1980, the Veteran reported that he injured his back and ribs during a tornado.  Later, in a February 1986 treatment note, he claimed that he had low back pain for the past 16 years.  

At his October 2010 hearing, the Veteran testified that he injured his back while in boot camp in Panama while bending down to lift up a machine gun.  He reported that he underwent treatment at the VA in 1975 where he was told he had lumbago and the he would never be able to go back to work.  He claimed that his back pain "never did stop hurting" from service and that they were aggravated from 2 motor vehicle accidents he experienced some time in the 1980's.

The Board recognizes that the Veteran is competent to describe past injuries and his history of symptomatology.  The Board notes, however, that the Veteran's contentions regarding the onset and claimed etiology of his back disability have been very inconsistent.  As noted above, at his October 2010 hearing the Veteran testified that he initially injured his back during training in service and that his back pain continued throughout his service in Panama.  However, in multiple prior statements, the Veteran made no mention of a back injury in service.  In fact, at various points, the Veteran gave very conflicting accounts as to when and how the back disability was incurred.  For example, he noted that the onset of his back pain began in 1977 during the first documented treatment of record, after a tornado in April 1980 and after 2 motor vehicle accidents in the 1980's.  Additionally, the August 1988 treatment record noted that the work up provided no service related etiology for the back disability as the Veteran instead reported that the pain began after falling on his mid lumbar spine during a tornado in April 1980.  The Board does recognize that in 1986, the Veteran did report a 16 year history of back pain, which would place the onset during or near service.  However, given the contrary reports made before and after that occasion, the Board does not find this report to constitute credible lay evidence of in-service onset.  The Board must also note that the first statements made that specifically identified service as being the date of onset of his problems pointed to him sustaining a relatively minor injury shortly before separation.  However, as noted, during his hearing, the Veteran reported that he injured his back far earlier in service, and that his problems continued for so long and were of such severity as to lead to disciplinary actions and emotional problems while still on active duty.  Given the numerous inconsistencies of record as to the date of onset of low back pain and the history of his symptomatology, the Board must find that the Veteran's assertions that his problems existed since service are not credible.

Moreover, there is also no credible medical opinion of record showing a relationship between any current neck, back, bilateral CTS and bilateral sciatica disabilities and his military service.  While the private neurologist repeatedly noted that the Veteran reported that his symptoms began 20-25 years ago when he "was getting out of the military", the Board notes that 20-25 years ago from the date of these 2006 treatment notes is approximately 1981 to 1986.  As noted above, the Veteran was separated from active duty in November 1973.  Given this inconsistency, and as the Veteran's account of problems since service has otherwise been found to not be credible, any repetition of his statements by doctors is not probative in linking the Veteran's claimed condition to his period of service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional).

The Board finds that the most credible evidence of record, while showing currently diagnosed neck, back, bilateral CTS and bilateral sciatica disabilities, does not demonstrate that these disabilities are related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for neck, back, bilateral CTS and bilateral sciatica disabilities.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. §5107(b).  

B.  Depression

Initially, the Board notes that there is conflicting evidence as to whether the Veteran has a current diagnosis of depression.  Notably, most of the voluminous medical evidence in the Veteran's claims file is silent for treatment or diagnoses related to depression or a psychiatric disability.  However, a November 1994 VA treatment record noted cannabis and alcohol dependence as the only Axis I clinical psychiatric syndromes and other conditions.  Additionally, a January 2008 private treatment report noted subjective complaints of insomnia and depression.

While the Veteran was diagnosed with cannabis and alcohol dependence, the Board notes that VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  That is because section 8052 of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 508, § 8052, 104 Stat. 1388, 1388-351, amended the status governing line of duty determinations and the definition of a "service-connected" disability.  38 U.S.C.A. §§ 101(16) and 105(a).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).

While the January 2008 private treatment note reported only subjective complaints of depression, when affording the Veteran the benefit of the doubt the Board finds that the Veteran has a current psychiatric disorder manifested by depression.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer; supra; D'Amico, supra; Hibbard, supra.

The Board notes that there are no clinical findings or diagnoses of depression or a psychiatric disability for almost 35 years after his separation from service.  The first post-service evidence of depression was noted to be in the January 2008 private treatment record.  A review of the post-service VA medical records reflect that at no time prior to January 2008 did the Veteran provide a history of a psychiatric disability despite ample opportunities to do so.  Also, none of the VA treatment records show that the Veteran was diagnosed with depression or a psychiatric disability to a compensable degree within one year of service.

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between current depression and the Veteran's military service.  

The Board finds that the competent evidence of record, while showing a currently diagnosed disability of depression does not demonstrate depression manifested to a compensable degree within one year of separation or related to service.  

The Board notes the Veteran's contentions that his depression began in service.  Specifically, at his October 2010 hearing, the Veteran testified that he injured his back during training in the jungle, which resulted in him being put on a profile.  He claimed that his back pain never went away which eventually led him to be harassed as he was not able to work.  As he was unable to dress out and go back into the jungle for training, he was charged with defying authority which resulted in him losing his rank and being put in the stockade for two months.  The Veteran testified that while in the stockade, he developed depression and was eventually admitted to a mental institution where he received treatment for close to 2 months.  He was discharged from the mental institution in part due to intervention from his uncle.  His MOS was changed to transportation and he spent the rest of his time in Panama driving jeeps.  After being released from the mental institution, the Veteran never received any mental health treatment or follow ups while in Panama.

In a November 2012 statement, a relative of the Veteran noted that his parents took him to visit the Veteran while he was admitted for psychiatric treatment in Panama.

While the Veteran now contends that his psychiatric disability began in service as a result of his in-service back injury, the Board notes that his October 2010 contentions are inconsistent with his previous contentions and related history regarding his depression.  Despite being noted to have depression as early as 2008, the Board notes that prior to his October 2010 hearing testimony, the Veteran at no point mentioned, or contended that an in-service back injury resulted in depression so severe as to necessitate him being admitted to a mental institution for almost 2 months during his active duty.  As discussed in detail above, the Veteran initially described his back injury as being a relatively minor one that occurred close to separation from service, which is very inconsistent with the nature and severity of the injury described at his hearing, and would appear to preclude the subsequently described history that led to a 2-month admission to a mental institution.  Additionally, none of the voluminous treatment records concerning his back condition make any mention of the Veteran developing depression as a result of his back disability in service or being admitted to a mental institution as a result of any in-service depression.  In fact, in an October 1994 outpatient treatment assessment, the Veteran indicated that he had never received treatment for a psychiatric problem.

For these reasons, the Veteran's assertions that his current depression began in service are not found to be credible, as they are outweighed by the post-service medical evidence to include the October 1994 treatment note where the Veteran clearly indicated that he had never received psychiatric treatment before.  Similarly, the Veteran's relative's statement regarding visiting the Veteran while he was hospitalized is not found to be credible as it contradicts earlier statements of the Veteran denying any history of psychiatric treatment.  The Board finds the 1994 denial by the Veteran to be particularly persuasive as it was offered during the course of treatment and prior to filing a claim for benefits.

In short, the Veteran's testimony that his current depression developed in service is not deemed credible and service connection on a direct basis is accordingly denied.

With regard to granting service connection for depression as secondary to his current neck and back disability, the Board notes that the Veteran is not currently service connected for a neck and back disability.  Moreover, as addressed above, the Board is denying the Veteran's claims for service connection for a neck and back disability on the basis that there is no competent evidence that these disabilities are related to service.  Hence, as a matter of law, the claim for service connection for depression as secondary to a neck and back disability is without legal merit, and must be denied as a matter of law.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for depression on a direct or secondary basis.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 

C.  All Disabilities

In summary, the Board has considered the lay evidence offered by the Veteran to VA.  This includes his and his representative's statements in which they asserted their belief that the Veteran's claimed depression disability is related to his back and neck disabilities and that his claimed neck, back, bilateral CTS and bilateral sciatica disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

Having already found that the Veteran's lay assertions of continuity of symptomatology since service are not credible, the Board further finds that the Veteran and his representative are not otherwise shown to have the medical expertise to offer an opinion to relate his current disabilities to injuries or symptoms in service.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Therefore, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against finding that his claimed depression is related to service or a service-connected disability and that his claimed neck, back, bilateral CTS and bilateral sciatica disabilities are related to service.  Thus, the benefit sought on appeal is denied.



ORDER

Entitlement to service connection for herniated nucleus pulposis, claimed as a neck condition is denied. 

Entitlement to service connection for herniated nucleus pulposis, claimed as a back condition is denied. 

Entitlement to service connection for CTS of the left upper extremity, claimed as numbness of arms as a result of a back/neck injury is denied. 

Entitlement to service connection for CTS of the right upper extremity, claimed as numbness of arms as a result of a back/neck injury is denied. 

Entitlement to service connection for sciatica of the right lower extremity, claimed as pain/numbness of the legs as the result of a back/neck injury is denied. 

Entitlement to service connection for sciatica of the left lower extremity, claimed as pain/numbness of the legs as the result of a back/neck injury is denied. 

Entitlement to service connection for depression, to include as secondary to a mental condition and as secondary to disabilities of the back and neck is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


